Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-2, 4-13, 15-23 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches a device that comprises a printed circuit board (PCB), a substrate affixed to the PCB and comprising a signal launch on a surface of the substrate which is configured to emit or receive a signal; an integrated circuit (IC) die affixed to the substrate, an antenna comprising a waveguide opening and affixed to the PCB, the signal launch and the waveguide opening are aligned and comprise a signal channel, a waveguide stub arranged as a boundary around the signal channel, however, the prior art fails to teach a center of the waveguide stub is a distance less than λ from a center of the signal channel and  λ represents a wavelength of the signal; the prior art does not also teach the waveguide stub is L-shaped which comprises a first arm that is straight in the substrate in a direction normal to the surface of the substrate and having a first height and a second arm arranged perpendicular to the first arm and having a second height, a sum of the first and second heights is λ /4 and a thickness of the substrate is at least as thick as the first height, moreover, the PCB further comprises the waveguide stub and a through-hole cavity from a first surface of the PCB to a second surface of the PCB opposite the first surface; the waveguide stub is arranged as a boundary around the through-hole cavity; and the surface of the substrate is affixed to the first surface of the PCB; and the antenna is affixed to the second surface of the PCB, and such that the signal launch, the through-hole cavity, and the waveguide opening are aligned; furthermore, a second signal launch on the surface of the substrate, the second signal launch configured to emit or receive a second signal, a second waveguide opening in the antenna, wherein the second signal launch and the second waveguide opening are aligned and comprise a second signal channel, and a second waveguide stub arranged as a boundary around the second signal channel and the waveguide stub is L-shaped and comprises: a first arm straight in the package substrate in a direction normal to the surface of the package substrate and having a first height, and a second arm arranged perpendicular to the first arm and having a second height, a sum of the first and second heights being λ /4; and a thickness of the package substrate is at least as thick as the first height.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845